Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1—5, 7-11 and 13 are allowed 
4.	Independent claims 1 and 11 claim a server that monitors a water purification apparatus according to a voice command and the water purification apparatus are provided, and according to an embodiment of the present disclosure, the server that monitors the water purification apparatus according to the voice command includes a voice processor that receives the voice command from the water purification apparatus and identifies a user who issues the voice command., in a manner not disclose or suggested in any prior art.  


	The representative closest prior art is Alfarra US Patent Application (20190069728), hereinafter “Alfarra” and Agon et al., US Patent Application (20130043304), hereinafter “Agon” and Soo et al., Korean Patent Application (KR20160019847A), hereinafter “Soo”, which do not teach the features claimed in the independent claims, 1: “1. A server  for monitoring a water purification apparatus according to a voice command, the server comprising: a voice processor configured to receive the voice command from the water purification apparatus and identify a user who issues the voice command; a control processor configured to receive information on discharged water from the water purification apparatus and match the information on the discharged water to information on identification of the user and store the information on the discharged water and the information on identification of the user; and a communication unit configured to transmit and receive data to and from the water purification apparatus, wherein a time point at which the voice processor receives the voice command is a first time point, wherein a time point at which the control processor receives the information on the discharged water is a third time point, wherein the control processor is further configured to: generate a second time point at which the water purification apparatus starts discharging the water based on an amount of discharged water corresponding to the information on the discharged water; match the information on the discharged water to the information on identification of the user based on a time gap between the second time point and the first time point; and calculate the second time point in reverse by calculating a time amount for which the water purification apparatus discharges the water”, and similarly worded claim 11: “Claim 11. A water purification apparatus operating according to a voice command, the water purification apparatus comprising: a water purification module configured to discharge water; a voice input configured to receive voice; an interface configured to output an audio file or a text through voice;  a communication unit configured to transmit and receive data to and from a server and transmit information on discharged water, discharged by the water purification module, to the server; a controller configured to control the water purification module according to a control command received from the server; and a human body detection sensor configured to detect a movement of a person in front, wherein when the human body detection sensor senses approach of the person, then the interface outputs a guide message, and wherein, after the water purification apparatus receives the voice and the communication unit transmits, to the server, an audio file in which the voice is stored, when the human body detection sensor detects that a person is moved in a rearward direction without discharging the water by the water purification module, the communication unit is configured to notify the server that the water discharge is canceled”.

In regards to claims 1 and 11 the representative prior art is Alfarra, Agon, and Soo. Alfarra discloses a food system that prepares food based on a user's preferences and environment (e.g., health and diet, tastes, availability of food, costs, location, and what is stored or available for the food preparation system). The food system can store, cool, serve, prepare, juice, recognize with an antenna array, cut, weigh, sanitize, or compost food. The food system can include a robotic arm or water jet for cutting a food item. The disclosed technology improves food consumption for users based on diet and observed behavior (e.g., tracking caloric intake and exercise). Alfarra further discloses a a food preparation environment 100 including a food system 105, network 135, computing devices 140, database 145 and server 150 (collectively “the backend food system” 152), and third-party database 155 and third-party server 160 (collectively “the third-party system” 165, where third party refers to a person or entity separate from a user). 
Agon discloses a beverage preparation machine (1), in particular to capsule-based machine, comprising a card reading arrangement (23, 24) for reading user identification information or uniquely identifying a user or user settings from a card (90). The read information can either be submitted to an external server or can be processed within the machine (1) itself. A control unit (21) adapted to control the functions and process steps of the machine depending on the read user information and/or depending on information received from the server (50) in response to the submitted data. 
Soo discloses a fluid intake management system, a fluid intake management server, a fluid intake management method, a computer program for the same, and a recording medium storing the computer program for the same. According to an embodiment, a fluid intake management system comprises: a first cup measuring the weight of a fluid therein, and having a function of measuring a fluid intake by using measured weight data of the fluid; a mobile terminal configured to receive weight data recorded and managed by the first cup, or to transmit, to the first cup, a control command for recording and managing weight data; a second cup configured to identify unique information by an electromagnetic method; a fluid supply unit having a fluid supply function, identifying unique information of the second cup by an electromagnetic method, measuring the flux or weight of a fluid supplied to the second cup, and having a function of measuring a fluid intake through the second cup by using the measured flux or weight data; and a management server configured to be connected to at least one among the mobile terminal and the fluid supply unit, and to integrally manage a fluid intake measured by the first cup, and a fluid intake measured by the second cup.

In regards to claims 1 and 11 Alfarra, Agon, and Soo alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically from claim 1  “wherein a time point at which the voice processor receives the voice command is a first time point, wherein a time point at which the control processor receives the information on the discharged water is a third time point, wherein the control processor is further configured to: generate a second time point at which the water purification apparatus starts discharging the water based on an amount of discharged water corresponding to the information on the discharged water; match the information on the discharged water to the information on identification of the user based on a time gap between the second time point and the first time point; and calculate the second time point in reverse by calculating a time amount for which the water purification apparatus discharges the water” and from claim 11 “a human body detection sensor configured to detect a movement of a person in front, wherein when the human body detection sensor senses approach of the person, then the interface outputs a guide message, and wherein, after the water purification apparatus receives the voice and the communication unit transmits, to the server, an audio file in which the voice is stored, when the human body detection sensor detects that a person is moved in a rearward direction without discharging the water by the water purification module, the communication unit is configured to notify the server that the water discharge is canceled”, of the claimed invention.  Claims 2-5 & 7-10; and13 depend from claim 1 and 11 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694